Exhibit 10.2


EXECUTION COPY
 
SUPPLEMENT NO. 5 TO SERIES 2006-ONE SUPPLEMENT to MASTER INDENTURE
 


 
This SUPPLEMENT NO. 5 TO SERIES 2006-ONE SUPPLEMENT to MASTER INDENTURE, dated
as of September 10, 2008 (this “Supplement”), is entered into among COMPUCREDIT
CREDIT CARD MASTER NOTE BUSINESS TRUST III, a business trust organized and
existing under the laws of the State of Nevada (the “Issuer”), COMPUCREDIT
CORPORATION, a Georgia corporation, as Servicer (the “Servicer”), and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, not in its individual
capacity, but solely as Indenture Trustee (together with its successors in the
trusts thereunder as provided in the Indenture, the “Indenture Trustee”) under
the Master Indenture dated as of March 10, 2006 (the “Indenture”) among the
Issuer, the Servicer and the Indenture Trustee.
 
RECITALS
 
1. The Issuer, the Servicer and the Indenture Trustee are parties to that
certain Series 2006-One Supplement dated as of March 10, 2006, as amended by
Supplement No. 1 dated as of September 29, 2006, Supplement No. 2 dated as of
November 2, 2007, Supplement No. 3 dated as of December 31, 2007 and Supplement
No. 4 dated as of September 10, 2008 (as so previously supplemented and as
amended, supplemented or otherwise modified from time
to time, the “Indenture Supplement”).
 
        2. The parties hereto desire to amend and supplement the Indenture
Supplement as hereinafter set forth.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
1. Certain Defined Terms.  Capitalized terms that are used herein without
definition and that are defined in the Indenture Supplement shall have the same
meanings herein as therein.
                                2. Amendments to Indenture Supplement.  The
Indenture Supplement is hereby amended and supplemented by:


(a)  Exhibit C to the Indenture Supplement is amended by deleting such Exhibit
and substituting, in lieu thereof, Exhibit C to this Amendment
 
(b)  deleting the definition of “Actual Principal Receivables” in its entirety
and substituting, in lieu thereof, the following:
 
"Actual Principal Receivables" shall mean, with respect to any Monthly Period,
Eligible Receivables that are Principal Receivables and that (a) did not arise
in Accounts which as of their date of origination had utilized more than 60% of
their credit limit or (b) are not more than 90 days delinquent.
 
(c)           deleting clause (i) of subsection 4.05(b) in its entirety and
substituting, in lieu thereof, the following:
 
 (i)  an amount equal to the Borrowing Base Excess Amount shall be distributed
to the Class A Noteholders, provided that on the Distribution Dates set forth in
the table below the amounts distributable to the Class A Noteholders pursuant to
this clause (i) shall instead be the excess, if any, of the Borrowing Base
Excess Amount over the amount set forth opposite such Distribution Date:
 
Distribution Date
Amount
October, 2008
the lesser of $21,359,291 and the product of 8.0147% and the Class A Note
Principal Balance
November, 2008
the lesser of $21,359,291 and the product of 8. 0147% and the Class A Note
Principal Balance
December, 2008
the lesser of $21,359,291 and the product of 8. 0147% and the Class A Note
Principal Balance
January, 2009
the lesser of $15,000,000 and the product of 5.63% and the Class A Note
Principal Balance
February, 2009
the lesser of $10,000,000 and the product of 3.75% and the Class A Note
Principal Balance
March, 2009
the lesser of $5,000,000 and the product of 1.88% and the Class A Note Principal
Balance



 
3. Effect of Supplement.  Except as expressly amended and modified by this
Supplement, all provisions of the Indenture Supplement shall remain in full
force and effect.  After this Supplement becomes effective, all references in
the Indenture Supplement to “this Supplement”, “hereof”, “herein” or words of
similar effect referring to the Indenture Supplement shall be deemed to be
references to the Indenture Supplement as amended by this Supplement.  This
Supplement shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Indenture other than as expressly set forth
herein.
 
4. Counterparts.  This Supplement may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.
 
5. Governing Law.  THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
6. Section Headings.  The various headings of this Supplement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Supplement or the Indenture Supplement or any provision hereof or thereof.
 
7. Representations and Warranties.  The Issuer represents and warrants that
(i) all of its representations and warranties set forth in the Indenture
Supplement are true and accurate in all material respects as though made on and
as of the date hereof (except representations and warranties which relate to a
specific date, which were true and correct as of such date) and (ii) no Early
Redemption Event, and no Termination Event under the Class A Note Purchase
Agreement, has occurred and is continuing.
 
8. No Recourse.  It is expressly understood and agreed by the parties hereto
that (a) this Supplement is executed and delivered by Wilmington Trust, FSB, not
individually or personally but solely as trustee of the Issuer, in the exercise
of the powers and authority conferred and vested in it under the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust, FSB but is
made and intended for the purpose of binding only the Issuer and (c) under no
circumstances shall Wilmington Trust, FSB be personally liable for the payment
of any indebtedness or expenses of the Issuer or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by the Issuer under this Supplement or any other document to which
the Issuer is a party.
 
[remainder of page intentionally left blank]

 
 
   



 
 

--------------------------------------------------------------------------------

 


[Signature page to Supplement No.5 to Series 2006-One Indenture Supplement]
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Supplement as of the date
first written above.
 
COMPUCREDIT CREDIT CARD MASTER NOTE BUSINESS TRUST III,
Issuer


By:  WILMINGTON TRUST FSB
not in its individual capacity, but solely
as Owner Trustee






By:______________________________
Name:
Title:




U.S. BANK NATIONAL ASSOCIATION,
Indenture Trustee


By:_____________________________
Name:
Title:








COMPUCREDIT CORPORATION,
Servicer


By:_____________________________
Name:
Title:







                                                                 
 
 

--------------------------------------------------------------------------------

 

The undersigned hereby consent to the amendment of the Indenture Supplement
pursuant to the foregoing Supplement No. 5.




DEUTSCHE BANK AG, NEW YORK BRANCH,
   as Agent
 
By:_______________________________________
      Name:
      Title:
 
By:_______________________________________
      Name:
      Title:
 
NANTUCKET FUNDING CORP., LLC, as Class A Purchaser,


 
By:_______________________________________
      Name:
      Title:
 
DEUTSCHE BANK AG, NEW YORK BRANCH, as Class A Purchaser and Committed Purchaser,



 
By:_______________________________________
Name:
Title:
 
By:_______________________________________
      Name:
      Title:
